Citation Nr: 1108780	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  98-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was most recently remanded in February 2010 for additional development, which has been completed.


FINDING OF FACT

The Veteran is currently gainfully employed.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter stems from a claim seeking an increased rating for Crohn's disease.  In a February 2010 decision, the Board denied the increased rating claim but found that the Veteran had raised the issue of entitlement to TDIU.  Specifically, he stated that his Crohn's disease has substantially interfered with his ability to maintain employment.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:

[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.

Hence, in light of the Veteran's statements, the Veteran's claim for an increased rating for Crohn's disease includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 3.340, 3.341, 4.16.

In the February 2010 decision, the Board remanded the TDIU claim for the issuance of VCAA notice and the scheduling of a VA examination to determine whether he is unable to obtain and maintain substantially gainful employment as a result of his service connected disabilities.  The Veteran's initial VA examination was scheduled for March 10, 2010; however, he failed to appear without good cause.  The examination was rescheduled for March 19 and 20, 2010; however, he failed to appear without good cause.

When a claimant fails, without good cause, to report for a VA examination in conjunction with an original claim for disability compensation benefits, VA must decide the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  In this case, the Veteran failed to appear for his VA examination without good cause.  However, since this claim stems from the increased rating claim for Crohn's disease, and since the Veteran appeared for a March 2007 VA examination for that disability, the Board will proceed to adjudicate the TDIU claim on the merits based upon the evidence in the claims file.

TDIU may be awarded upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include Crohn's disease, rated 60 percent disabling, and dorsolumbar paravertebral myositis, rated 10 percent disabling.  The combined disability rating is 60 percent.  Unfortunately, while the Veteran meets the initial criteria of having at least one disability rated as 60 percent disabling, the evidence shows he has been fully employed with the U.S. Postal Service during the pendency of his claim.  No evidence has been submitted to show that he is unemployed or has been rendered unemployable as a result of his service connected disabilities and that his work at the Post Office has somehow been modified (part-time) and/or sheltered in order for the Veteran to work.  Therefore, the Board finds that no further consideration of TDIU benefits is warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, 18 Vet. App. 112, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction or regional office (RO) decision on a claim for VA benefits.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2010 that fully addressed all notice elements but was not sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim for TDIU and of his and VA's respective duties for obtaining evidence.

While the notice was not provided prior to the initial June 1998 rating decision, the Veteran has not been prejudiced by the late notice as his claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Further, the claim was readjudicated after the issuance of the February 2010 notice via a July 2010 supplemental statement of the case, thus, per Pelegrini, the Veteran was provided adequate notice and afforded subsequent VA process; therefore the Board finds that the Veteran was not prejudiced by the timing of the VCAA notice letter.
 
VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted statements and treatment records and was scheduled for a TDIU VA examination, however, he failed to appear without good cause.  Further, additional attempts at scheduling a VA examination are not necessary as the Veteran is currently employed and not entitled to TDIU benefits as a matter of law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


